 



Exhibit 10.15

MANAGEMENT AGREEMENT

THIS AGREEMENT (“Agreement”), by and between the Federal Home Loan Bank of Des
Moines, a federally chartered corporation (“Company”), and Edward McGreen
(“Executive”) is effective as of July 10, 2007 (the “Effective Date”). In
consideration of the mutual covenants set forth herein, the Company and the
Executive hereby agree as follows:

The parties agree that Executive’s employment with the Company is “at will”, and
except as provided below, in the event of Executive’s termination of employment
with the Company for any reason, the Company shall have no obligation to
Executive (except as may be provided under any employee benefit plan sponsored
by the Company in which Executive was a participant).

The Executive’s employment hereunder may be terminated by the Executive for Good
Reason upon written notice. For purposes of this Agreement, “Good Reason” shall
mean (1) diminution in Executive’s title, (2) the assignment of duties to
Executive that are materially and adversely inconsistent with Executive’s
position, (3) any material diminution in Executive’s authority, responsibility
or reporting lines, or (4) material reduction in Executive’s Base Salary. If (1)
Executive provides written notice to the Company of the occurrence of Good
Reason fifteen days after Executive has knowledge of the circumstances
constituting Good Reason, which notice shall specifically identify the
circumstances which Executive believes constitute Good Reason, (2) the Company
fails to correct the circumstances within thirty days after receiving such
notice, and (3) Executive resigns fifteen days after the Company fails to
correct such circumstances, then Executive shall be considered to have
terminated employment for Good Reason for purposes of this Agreement.

The Executive’s employment hereunder may be terminated by the Company with or
without “Cause.” For purposes of this Agreement, “Cause” shall mean that
Executive:



  (i)   shall have been convicted (or pled guilty or nolo contendere) to a
felony or other crime involving moral turpitude;



  (ii)   shall have committed willful acts of misconduct that materially impair
the goodwill or business of the Company or cause material damage to its
property, goodwill, or business monetarily or otherwise;



  (iii)   shall have a willful and continued failure to perform his material
duties; or



  (iv)   shall have violated the Company’s policies regarding sexual harassment,
discrimination, substance abuse or the Company’s Code of Ethics to the extent
such acts would provide grounds for a termination for Cause with respect to
other employees.

The following provisions describe the obligations of the company to the
Executive under this Agreement upon termination of his employment. However,
except as explicitly provided in this Agreement, nothing in this Agreement shall
limit or otherwise adversely affect any rights which the Executive may have
under applicable law, under any other agreement with the Company, or under any
compensation or benefit plan, program, policy or practice of the Company.



  a.   Termination by the Company for Cause, by the Executive without Good
Reason, or due to Death or Disability. If the Executive’s employment is
terminated by the Company for Cause or by the Executive without Good Reason, or
due to the Executive’s death or disability, he shall be entitled to his base
salary and accrued vacation through his date of termination and all vested
benefits under the terms of the Company’s employee benefit plans, subject to the
terms of such plans.

 

1



--------------------------------------------------------------------------------



 



  b.   Termination by the Company without Cause or by the Executive for Good
Reason. In addition to the items in (a) above, if the Executive’s employment is
terminated by the Company without Cause or by the Executive for Good Reason, he
shall be entitled, upon execution of a release of claims (exclusive of claims
for indemnification or under Company benefit plans) in a form acceptable to the
Company without subsequent revocation within the period described in such
release, to severance payments, in lieu of any other severance benefits, equal
to the Executive’s base salary for the full calendar year in which the date of
termination occurs plus the minimum total incentive compensation under the
Company’s annual incentive compensation plan in which the Executive participates
for the calendar year in which the date of termination occurs, prorated as of
such date. The base salary amount and the minimum total incentive compensation
amount shall both be paid in a lump sum within ten (10) days of the date the
release becomes effective.

In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement. Any severance benefits payable to
the Executive shall not be subject to reduction for any compensation received
from other employment.

The Company may terminate this Agreement with the Executive upon giving the
Executive notice of termination at least one year prior to the effective date of
the termination.

This Agreement is executed as of the dates written below.

FEDERAL HOME LOAN BANK OF DES MOINES

By: /s/ Richard S. Swanson                                         
Richard S. Swanson, President and CEO


Date: July 10, 2007                                                        

EXECUTIVE

By: /s/ Edward McGreen                                             
Edward McGreen, Chief Capital Markets Officer


Date: July 10, 2007                                                        

 

2